PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,683,857
Issued: June 20, 2017
Application No. 15/058,833
Filed: 2 Mar 2016
For: AUTOMATED LOCATION-INTELLIGENT TRAFFIC NOTIFICATION SERVICE SYSTEMS AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “REQUEST TO CHANGE APPLICANT,” filed October 7, 2021.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS of the mail date of the instant petition. Extensions of time are available under 37 CFR 1.136(a).

Patentee seeks to change the applicant to ZAMA INNOVATIONS LLC and has provided a corrected Application Data Sheet reflective of this change. Patentee further requests the issuance of a corrected Filing Receipt and correction of Office records to reflect the requested change in applicant

The applicant information on the front page of patent was taken from the Applicant section of the Application Data Sheet (ADS). No request to change the applicant in compliance with 37 CFR 1.46(c) was filed during the pendency of the application. Since what is listed on the patent is correct relative to the patent application file record from which the patent issued, no correction is in order under 37 CFR 1.322 or 1.323.

Petitioner is reminded that the applicant cannot be changed after issuance of the patent under 37 CFR 1.46(c). See, 35 USC 118. See, also, MPEP 605.01.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building

			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)